              Case 2:20-cv-00312-JAD-EJY Document 20 Filed 03/25/21 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Soleil Management, LLC, et al.,                             Case No.: 2:20-cv-00312-JAD-EJY

 4              Plaintiffs
                                                            Order Granting Plaintiffs’ Motion for
 5 v.                                                       Reconsideration and Setting Briefing
                                                                         Schedule
 6 Mitchell Reed Sussman, et al.,
                                                                          [ECF No. 12]
 7              Defendants

 8             In March 2020, I granted defendant Mitchell Reed Sussman’s unopposed motion to

 9 dismiss Soleil Management, LLC; Club de Soleil Vacation Club; Tahiti Village Vacation Club;

10 and Tahiti Vacation Club’s (the Timeshare Clubs) complaint. 1 Apologizing for their failure to

11 timely oppose Sussman’s dismissal motion, the Timeshare Clubs ask me to reconsider my order,

12 noting that their counsel’s inadvertent calendaring mistake should not result in dismissal of their

13 claims. 2 Sussman opposes their request, arguing that my order was correctly decided. 3 Because

14 the Timeshare Clubs’ failure to file a response was the product of excusable neglect, I grant their

15 motion for reconsideration and vacate the portion of my order dismissing their complaint.

16                                                Discussion

17             Under Federal Rule of Civil Procedure 60, a court may “relieve a party or its legal

18 representative from a final judgment, order, or proceeding.” 4 A motion for reconsideration is

19 generally appropriate when the district court is presented with newly discovered evidence, has

20 committed clear error, there is an intervening change in controlling law, or the order is the result

21
     1
         ECF No. 10 (order).
22   2
         ECF No. 12.
23   3
         ECF No. 14.
     4
         Fed. R. Civ. P. 60(b).
              Case 2:20-cv-00312-JAD-EJY Document 20 Filed 03/25/21 Page 2 of 3




 1 of “mistake, inadvertence, surprise, or excusable neglect.” 5 “A motion for reconsideration is not

 2 an avenue to re-litigate the same issues and arguments;” 6 instead, a party seeking reconsideration

 3 must present “facts or law of a strongly convincing nature” that provide a “valid reason” why

 4 reconsideration is appropriate. 7 The Timeshare Clubs argue that their one-week delay in filing

 5 an opposition to Sussman’s Rule 12(b)(6) motion was the product of excusable neglect and that I

 6 should vacate my order dismissing their claims. Sussman sidesteps the issue of excusable

 7 neglect and, instead, largely argues that I should deny the motion for reconsideration because the

 8 Timeshare Clubs’ claims cannot survive as a matter of law.

 9            I find that reconsideration is warranted, and I vacate my order dismissing the Timeshare

10 Clubs’ complaint. It is axiomatic that, “[w]henever it is reasonably possible, cases should be

11 decided upon their merits.” 8 Courts consider four factors in evaluating excusable neglect:

12 “(1) the danger of prejudice to the opposing party; (2) the length of the delay and its potential

13 impact on the proceedings; (3) the reason for the delay; and (4) whether the movant acted in

14 good faith.” 9 In Ahanchian v. Xenon Pictures, Inc., the Ninth Circuit overturned a district

15 court’s denial of a Rule 60(b) reconsideration motion, reasoning that a “week’s delay in the filing

16 of [an] opposition” because of “a calendaring mistake caused by the failure to apply a clear local

17

18
     5
19    See id.; Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.
     1993); Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1260 (9th Cir. 2010).
20   6
         Brown v. Kinross Gold, U.S.A., 378 F. Supp. 2d 1280, 1288 (D. Nev. 2005).
     7
21       Frasure v. United States, 256 F. Supp. 2d 1180, 1183 (D. Nev. 2003).
     8
         Pena v. Seguros La Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985).
22   9
     Ahanchian, 624 F.3d at 1261 (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship,
   507 U.S. 380, 395 (1993); Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th Cir. 1997)
23
   (adopting the Pioneer Court’s test for consideration of Rule 60(b) motions for reconsideration,
   alteration, or amendment)).

                                                      2
                Case 2:20-cv-00312-JAD-EJY Document 20 Filed 03/25/21 Page 3 of 3




 1 rule” was the product of excusable neglect. 10 Like the Ahanchian plaintiff, the Timeshare Clubs

 2 misread Local Rule 7-2 and inadvertently calendared their opposition deadline a week late.

 3 While this is a “weak justification for an attorney’s delay,” there is no indication that the

 4 plaintiffs’ “reliance on the calendaring mistake” was “a bad-faith, post-hoc rationalization

 5 concocted to secure additional time.” 11 Sussman also fails to show that he was or will be

 6 prejudiced by the Timeshare Clubs’ delay. So I grant the motion for reconsideration and advise

 7 the plaintiffs to keep better track of deadlines.

 8                                               Conclusion

 9              IT IS THEREFORE ORDERED that the plaintiffs’ motion for reconsideration [ECF No.

10 12] is GRANTED. The portion of my March 5, 2020, order dismissing plaintiffs’ complaint

11 [ECF No. 10] is VACATED.

12              IT IS FURTHER ORDERED that the defendants must file their anticipated reply to the

13 plaintiffs’ response [ECF No. 11] no later than April 2, 2021.

14                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
15                                                                                     March 25, 2021

16

17

18

19

20

21

22

23   10
          Id. at 1262.
     11
          Id.

                                                       3
